ALLOWABILITY NOTICE
1.	This Allowability Notice is in response to Applicant’s Amendments and Remarks filed on 02/24/2021, which have been entered. As filed by Applicant: Claims 1, 3-8 and 10-11 are pending. Claims 1 and 10 are currently amended. Claim 11 is newly added. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The objection to claim 10 for informalities is withdrawn in view of Applicant’s amendments to the claim.

4.	The rejection of claims 1, 3-8 and 10 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of Applicant’s amendments to base claim 1.

Allowable Subject Matter
5.	Claims 1, 3-8 and 10-11 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the closest related references, cited previously: Takashima (US 2006/0111470 A1), Oyamada (US 6,770,369 B1), Yamada (US 5,835,841 A), and Farrugia (US 2015/0079504 A1), for the detailed reasons of record. See pages 4-7 of the Non-Final Rejection dated 11/25/2020, incorporated herein by reference.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        February 25, 2021